Exhibit 10.2
 
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT




This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into and
effective as of November 10, 2011 among VECTREN CAPITAL, CORP., an Indiana
corporation (the "Borrower"), the Guarantor party hereto, the Lenders party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
"Administrative Agent").  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement (as defined
below).


 
RECITALS


WHEREAS, the Borrower, the Guarantor, the Lenders and the Administrative Agent
are party to that certain Credit Agreement dated as of September 30, 2010 (as
amended and modified from time to time, the "Credit Agreement");


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;
and


WHEREAS, the Lenders (after giving effect to any changes to Schedule 2.01 to the
Credit Agreement pursuant to this Amendment) agree to such amendments, subject
to the terms set forth herein, as more fully set forth below.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


 
AGREEMENT


1.           Amendments to Credit Agreement.


(a)           The pricing grid in the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended and restated to read as follows:




Pricing Tier
Debt Rating
Commitment Fee
Letters of Credit
Eurodollar Rate Loans and Swing Line Loans bearing interest at the LIBOR Market
Index Rate
Base Rate Loans
I
≥ A+/A1
0.075%
0.875%
0.875%
0.000%
II
A/A2
0.100%
1.000%
1.000%
0.000%
III
A-/A3
0.125%
1.125%
1.125%
0.125%
IV
BBB+/Baa1
0.175%
1.250%
1.250%
0.250%
V
BBB/Baa2
0.225%
1.500%
1.500%
0.500%
VI
≤ BBB- or unrated/
Baa3 or unrated
0.275%
1.750%
1.750%
0.750%






 
 

--------------------------------------------------------------------------------

 

(b)           The definition of “Interest Period” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:


"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days or one, two, three
or six months thereafter, or any time period between fourteen (14) days and
sixty (60) days as selected by the Borrower in its Loan Notice; provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(iii)           no Interest Period shall extend beyond the Maturity Date;


(iv)           in the case of any Borrowing for an Interest Period of less than
thirty (30) days, the Eurodollar Rate for Eurodollar Rate Loans with an Interest
Period of one (1) month shall apply; and


(v)           in the case of any Borrowing for an Interest Period of more than
thirty (30) but less than sixty (60) days, the Eurodollar Rate for Eurodollar
Rate Loans with an Interest Period of two (2) months shall apply.


(c)           The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:


"Maturity Date" means September 30, 2016 or, with respect to some or all of the
Lenders if such date is extended pursuant to Section 2.16, September 30, 2017
and/or September 30, 2018; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.


(d)           Subsection (a) of Section 2.16 of the Credit Agreement is hereby
amended and restated to read as follows:


(a)           Request for Extension.  At any time within ninety days of the
fifth anniversary of the Closing Date, the Borrower may, on a one-time basis, by
notice to the Lenders, request that the Lenders extend the Maturity Date for one
additional year.  At any time after the fifth anniversary of the Closing Date
but within ninety days of the sixth anniversary of the Closing Date, the
Borrower may, on a one-time basis, by notice to the Lenders, request that the
Lenders extend the then current Maturity Date for one additional year.  Each
Lender shall, by notice to the Borrower and the Administrative Agent not later
than the 30th day following the date of any such request from the Borrower,
advise the Borrower whether or not it agrees to extend the Maturity Date as
requested.

 
2

--------------------------------------------------------------------------------

 

Each decision by a Lender shall be in the sole discretion of such Lender, and
any Lender that has not so advised the Administrative Agent by the 30th day
following the date of such request from the Borrower shall be deemed to have
declined to agree to such extension.  Each of the parties hereto acknowledges
and agrees that no Lender shall be obligated to extend the Maturity Date
pursuant to the terms of this Section 2.16.  Any Lender who fails to agree to
the extension request of the Company, as set forth herein, shall be referred to,
for purposes of this Section, as a "Non-Extending Lender".


(e)           Schedule 2.01 to the Credit Agreement is hereby amended and
restated in the form attached hereto as Schedule 2.01.


2.           Effectiveness; Conditions Precedent.  This Amendment shall be
effective when all of the conditions set forth in this Section 2 shall have been
satisfied, in each case in form and substance acceptable to the Administrative
Agent.


(a)           Execution and Delivery of Amendment.  Receipt by the
Administrative Agent of copies of this Amendment duly executed by the Borrower,
the Guarantor, the Lenders and the Administrative Agent.


(b)           Commitment Increases/New Lenders. Receipt by the Administrative
Agent of duly executed assignment agreements and/or joinder agreements
evidencing any change in the commitment for any existing Lender or the addition
of any new Lender as reflected on the revised Schedule 2.01 to the Credit
Agreement.


(c)           Certificate/Authority Documents.  Receipt by the Administrative
Agent of certificates of the Loan Parties with (i) resolutions attached thereto,
(ii) certifications that the Organization Documents of each of the Loan Parties
delivered on the Closing Date in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof and (iii) good standing certificates as of a recent
date for each Loan Party.


(d)           Opinions.  Receipt by the Administrative Agent of favorable
opinions from legal counsel to the Loan Parties, addressed to the Administrative
Agent and the Lenders, and dated as of the date of this Amendment.


(e)           No Default. No Default or Event of Default shall exist or be
continuing.


(f)           Fees and Expenses.  Payment by the Borrower of all fees and
expenses then due and payable from the Borrower to the Administrative Agent.


3.           Ratification of Credit Agreement.  The term "Credit Agreement" as
used in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended and modified by this Amendment.  Except as herein specifically agreed,
the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed and shall remain in full force and effect according to its
terms.  Each Loan Party acknowledges and consents to the modifications set forth
herein and agrees that this Amendment does not impair, reduce or limit any of
its obligations under the Loan Documents (including, without limitation, the
indemnity obligations set forth therein) and that, after the date hereof, this
Amendment shall constitute a Loan Document.



 
3

--------------------------------------------------------------------------------

 

4.           Representations and Warranties.  Each Loan Party represents and
warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by it and
constitutes the its legal, valid and binding obligation, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.


(c)           No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any Governmental Authority which has not been
obtained by it or any of its Subsidiaries, is required to be obtained in
connection with the execution, delivery or performance of this Amendment.


(d)           The execution and delivery of this Amendment by it will not
violate (i) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on it or any of its Subsidiaries, (ii) its Organization
Documents, or (iii) the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it, or
its property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on its
property or the property of any of its Subsidiaries pursuant to the terms of any
such indenture, instrument or agreement.


(e)           The representations and warranties set forth in Article VI of the
Credit Agreement applicable to it are true and correct in all material respects
(or, if any such representation or warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct in all respects as
drafted) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or Material Adverse
Effect, it is true and correct in all respects as drafted) as of such earlier
date.


(f)           No event has occurred and is continuing which constitutes a
Default or an Event of Default.


5.           Release.  In consideration of the Lenders entering into this
Amendment, the Loan Parties hereby release the Administrative Agent, the Swing
Line Lender, the L/C Issuers, each of the Lenders, and the Administrative
Agent's, the Swing Line Lender's, each of the L/C Issuers' and each of the
Lenders' respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.


6.           Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this

 
4

--------------------------------------------------------------------------------

 

Amendment by telecopy or pdf. shall be effective as an original and shall
constitute a representation that an original shall be delivered promptly upon
request.


7.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.





 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.


BORROWER:
VECTREN CAPITAL, CORP., an Indiana corporation
             
By:
/s/ Robert L. Goocher  
Name:  Robert L. Goocher
 
Title:  Vice President, Treasurer and Assistant Secretary
                 
GUARANTOR:
VECTREN CORPORATION, an Indiana corporation
             
By:
/s/ Robert L. Goocher  
Name:  Robert L. Goocher
 
Title:  Vice President and Treasurer
                 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
             
By:
/s/ Allison Newman  
Name:  Allison Newman
 
Title:  Director
     

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Allison Newman  
Name:  Allison Newman
 
Title:  Director

 

 

 
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Carlos Morales  
Name:  Carlos Morales
 
Title:  SVP



 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
             
By:
/s/ John E. Zur  
Name:  John E. Zur
 
Title:  Authorized Officer

 
 
 
 
UNION BANK, N.A., as a Lender
             
By:
/s/ Jeff Fesenmaier  
Name:  Jeff Fesenmaier
 
Title:  Vice President

 

 
 
 

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK, as a Lender
             
By:
/s/ Jennifer B. Raibley  
Name:  Jennifer B. Raibley
 
Title:  Vice President



 


 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Eric J. Cosgrove  
Name:  Eric J. Cosgrove
 
Title:  Vice President



 


 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
             
By:
/s/ Tracy J. Venable  
Name:  Tracy J. Venable
 
Title:  Senior Vice President

 
 
 
 
THE HUNTINGTON NATIONAL BANK, as a Lender
             
By:
/s/ Brian D. Smith  
Name:  Brian D. Smith
 
Title:  Senior Vice President





 
 

--------------------------------------------------------------------------------

 


 
BRANCH BANKING AND TRUST COMPANY, as a Lender
             
By:
/s/ Greg Branstetter  
Name:  Greg Branstetter
 
Title:  Senior Vice President







 
OLD NATIONAL BANK, as a Lender
             
By:
/s/ Wade Jenkins  
Name:  Wade Jenkins
 
Title:  Vice President



 
 

 




 
 

--------------------------------------------------------------------------------

 





Schedule 2.01



COMMITMENTS AND APPLICABLE PERCENTAGES



Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Wells Fargo Bank, National Association
$35,416,667.00
14.166666800%
Bank of America, N.A.
$35,416,666.00
14.166666400%
JPMorgan Chase Bank, N.A.
$35,416,667.00
14.166666800%
Union Bank, N.A.
$35,416,667.00
14.166666800%
Fifth Third Bank
$27,083,333.00
10.833333200%
U.S. Bank National Association
$27,083,333.00
10.833333200%
PNC Bank, National Association
$27,083,333.00
10.833333200%
The Huntington National Bank
$10,416,667.00
4.166666800%
Branch Banking and Trust Company
$10,416,667.00
4.166666800%
Old National Bank
$6,250,000.00
2.500000000%
TOTAL
$250,000,000.00
100.000000000%


